DETAILED ACTION
The instant action is in response to application DATE.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  Please include a title more inclusive of the claimed invention.  Examiner suggests “Soft-switching Flyback Converter with Snubber and Auxiliary Winding Leakage Recovery Circuit”, which are mentioned in claims 1, 2, 3, 5, and 6.
The abstract is objected to for the following informalities:
“voltage conversion apparatus” should be “flyback converter”.
The specification is objected to for the following informalities:
¶6 is a run on sentence and not proper English grammar.  Applicant is cordially reminded that they are only limited to one period in the claims.
Information Disclosure Statement
The non-patent literature document on the information disclosure statement filed 26 Nov 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “to lower a cross-voltage of the main switch.”  This is indefinite because of the following reasons: Applicant’s specification appears to be suggesting that the leakage inductance energy is being used to perform soft switching near the zero crossing of the voltage.  A lower voltage would mean that the voltage would approach negative infinity rather than zero.  For the purposes of examination, “to lower a cross-voltage of the main switch” will be read as “to enable zero-voltage-switching (ZVS) of the main switch.”
Claims 2-6 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wu (10,250,151) in view of Motomura (US 5,267,133).
As to claim 1,  Wu discloses a voltage conversion apparatus, comprising: a transformer circuit, comprising a primary side winding, a primary side auxiliary winding, and a secondary side winding, receiving an input voltage, and outputting an output voltage to a load; a main 
Wu does not explicitly disclose wherein before the main switch is turned on the next time, energy conversion of the leakage inductance energy recovered by the leakage inductance energy recovery circuit is used to lower a cross-voltage of the main switch.

    PNG
    media_image1.png
    419
    869
    media_image1.png
    Greyscale

	Motomura teaches wherein before the main switch is turned on the next time, energy conversion of the leakage inductance energy recovered by the leakage inductance energy recovery circuit is used to lower a cross-voltage of the main switch (See Fig. 3 and4, LR and CR are being used to recover the leakage energy, and used to time the turn off near the zero crossing, which is detailed in claim 1 “control means for delaying said control signal to be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu to use trapezoidal waveforms as disclosed in Motomura to reduce switch stress (Motomura Col. 5, lines 5-10).  
	As to claim 2, Wu in view of Motomura teaches wherein the main switch provides a cross-voltage energy storage recovery path during a period of cross-voltage energy storage recovery before entering an on-state (Motomura, claim 1), to perform energy conversion on the leakage inductance energy stored in the leakage inductance energy recovery circuit, so that the cross- voltage of the main switch is lower than a preset voltage when the main switch is switched from an off-state to an on-state (Motomura, claim 1, Fig. 3/4).
	As to claim 4, Wu in view of Motomura teaches wherein the main switch (Wu, m2) and the auxiliary switch (Motmura, S2) are transistors.
As to claim 5, Wu in view of Motomura teaches further comprising: a snubber circuit, coupled between two terminals of the primary side winding (Wu, 225) .
As to claim 6, Wu in view of Motomura teaches wherein the snubber circuit comprises: a capacitor, wherein a first terminal of the capacitor is coupled to a first terminal of the primary side winding; a resistor, wherein a first terminal of the resistor is coupled to the first terminal of the primary side winding; and a diode, wherein a cathode of the diode is coupled to the capacitor and a second terminal of the resistor, and an anode of the diode is coupled to a second terminal of the primary side winding (Wu, 225 unlabeled resistor, capacitor, and diode).
Allowable Subject Matter
Claims 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM, Monday through Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839